Citation Nr: 1021365	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-39 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
total left knee replacement.


REPRESENTATION

Appellant represented by:	Kurt Leffler, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The Veteran did not incur a blood infection requiring a left 
total knee revision in July 2005 due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in performing a 
left total knee replacement in May 2004, or as a result of an 
event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 as a 
result of VA treatment for a total left knee replacement have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters
 
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in July 2008 in 
which the RO advised the appellant of the evidence needed to 
substantiate his claim.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  The Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims 
folder.  Specifically, the Board notes that the RO obtained 
the Veteran's VA medical records, identified private medical 
records, and Social Security Administration (SSA) records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the case at hand, a VA medical opinion was obtained in 
September 2008 and, in February 2009, an addendum opinion was 
sought from the same VA physician following the receipt of 
additional evidence.  The Board finds that the reports of the 
September 2008 and the February 2009 opinions are adequate 
for the purpose of determining the claim decided herein.  
These reports reflect that the physician reviewed the claims 
folder, including the available medical records.  As will be 
discussed below, the physician explained the rationale behind 
his conclusions through citation to medical principles and 
the facts of the Veteran's case.  For these reasons, the 
Board concludes that the September 2008 and February 2009 
reports provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  38 U.S.C. § 1151

The Veteran is seeking benefits relating to his May 2004 
total left knee replacement under 38 U.S.C. § 1151.  He 
essentially contends, according to the July 2005 claim, that 
he "contracted an infection resulting in the removal of the 
Department of Veterans Affairs prosthesis, and resultant 
confinement to a nursing home."  Although not entirely clear 
from the brief statements submitted by the representative, it 
appears that the Veteran further contends such confinement 
has led to symptoms of anxiety and depression.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA or 
evidence of an event not reasonably foreseeable in order to 
establish entitlement to compensation.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death. Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the case at hand, the Veteran underwent a left total knee 
arthroplasty in May 2004.  VA medical records from the six 
months prior to this surgery reflect that it had been 
recommended that the Veteran lose weight in anticipation of 
this surgery.  An April 2004 record reflects that the surgery 
was scheduled for May 2004 despite the Veteran's attempts to 
lose weight having been unsuccessful.  

An April 2005 VA orthopedic clinic note from the Veteran's 
one-year post operative check-up states that the Veteran "is 
very happy with the results of his knee" and "has had no 
problems and is able to participate in walking and most other 
activities that he would like to."  On examination, the 
Veteran had a well-healed incision and his knee was stable to 
varus and valgus stresses.  He had full extension and flexion 
was to 130 degrees.  Review of AP, lateral, and sunrise views 
of the Veterans left knee revealed that the components were 
well-fixed and in good position, and there was no sign of any 
asymmetric polyethylene wear.  

Private medical records from the July 2005 left knee total 
replacement revision state that the Veteran "presented back 
in May [2005] with the complaint of leg pain, fevers and 
chills.  He was eventually found to have cellulitis of his 
left leg and a left total knee arthroplasty infection.  For 
that reason he had his hardware removed."  Following six 
weeks of antibiotics, the Veteran underwent a left total knee 
arthroplasty revision.

Entitlement to benefits under 38 U.S.C.A. § 1151 must be 
denied in the case at hand based on a lack of evidence 
demonstrating that the May 2005 cellulitis, infection, and 
subsequent revision were a result of the May 2004 surgery and 
were due to carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on part of 
VA or evidence of an event not reasonably foreseeable.

The most probative evidence of record, and the only medical 
evidence to directly address issue the issue of fault on the 
part of VA, appears in the September 2008 and the February 
2009 VA opinion reports.  

The September 2008 report describes the Veteran's medical 
history at the time of the May 2004 arthroplasty and the 
April 2005 one-year follow-up consultation as stated above.  
The physician noted the Veteran's reports of having required 
additional surgery in July 2005 with an extended 
hospitalization because of infection.  However, these records 
were not in the claims file in September 2008.  

Because the relevant medical records were not available for 
review, the physician found it impossible to determine what 
had happened to the Veteran, where he was hospitalized, or 
what types of complications he had experienced.  Nor could he 
comment on the replacement of the Veteran's hardware.  

The physician noted that the 2004 admission, hospitalization, 
operative notation, and postoperative visit records indicate 
that the Veteran received exemplary care, including 
postoperative care, throughout his stay at the VA facility.  
He stated that it appeared the extensive osteophytes and 
degenerative changes made the May 2004 knee replacement quite 
challenging, but that there appeared to have been no 
complications one year later.  The physician concluded that, 
"at this point in time, I cannot find any indication at all 
nor any evidence that shows any disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of 
VA in furnishing hospital care, medical, and surgical 
treatment to this veteran."  

In February 2009, VA requested a new opinion from the same VA 
physician based on his review of the July 2005 private 
medical records that had been subsequently added to the 
record.  He described the developments as noted above, 
specifically that, "around the May to June timeframe of 
2005, his leg suffered from a cellulitis, and then this 
required removal of hardware in Grand Island, extensive 
antibiotic therapy, and then replacement of the hardware."  
The physician stated that the only information concerning the 
May and June developments appeared in the managing 
orthopedist's commentary and discharge summaries, but these 
records did not include specific information on the 
cellulitis.  Therefore, the underlying etiology of the 
cellulitis remained unknown.  The physician further observed 
that the July to September 2005 physical therapy visits and 
operative notations did not afford any additional 
information.  

The physician concluded that, "As best as this examiner can 
tell, something occurred just after ... his last orthopedic 
visit on April 29, 2005, where he started to suffer from 
cellulitis of the leg."  As noted above, the physician could 
not determine an underlying etiology of the cellulitis.  
Regardless, the physician concluded that "Overall, when this 
examiner reviews all documentation, I still cannot find any 
disability or additional disability claimed as total left 
knee replacement that was caused by carelessness, negligence, 
lack of proper skill, any error in judgment, or other similar 
instance of fault on the part of VA and providing medical 
care to this veteran in connection with his total knee 
replacement."  

The Board finds that these opinions are highly probative 
evidence with respect to the Veteran's claim.  The Board 
notes that the file review in this case was conducted by a 
physician who is qualified through education, training, or 
experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  The etiology opinions were based upon review of the 
claims folder, including the Veteran's VA medical records 
and, in the case of the February 2009 opinion, his private 
medical records.  The physician discussed the Veteran's 
medical history and his clinical findings in the resulting 
examination reports, and he provided rationale for his 
conclusion.  Ultimately, on both occasions, the physician 
clearly found no evidence of fault on the part of VA.  
Significantly, although the physician acknowledged that the 
precise etiology could not be determined, the physician also 
made no suggestion that his post-surgical infection was an 
event not reasonably forseeable.

The only other opinion of record comes from the Veteran's 
informal claim in which his representative asserts that the 
Veteran developed an infection as a consequence of his knee 
surgery.  Certainly, there are circumstances under which a 
lay person may provide competent testimony on medical 
matters, such instances are generally limited to matters such 
as describing symptoms observable to the naked eye, 
diagnosing simple conditions such as a dislocated shoulder, 
and lay testimony as to a continuity of symptomatology.  
However, in this case, the informal claim is the only 
document of record providing any assertion from either the 
Veteran or his representative on this claim, and it contains 
no description whatsoever regarding the onset or progression 
of the symptomatology of the infection following his surgery.  
The subsequent notice of disagreement only contains argument 
against the reduction of the Veteran's disability rating, 
which is not an issue on appeal, and, in fact, there is no 
indication of any reduction in compensation having ever 
occurred.  The subsequent VA Form 9, appeal to Board of 
Veteran's Appeals merely lists the issue on appeal without 
providing any argument whatsoever.

As to the blanket assertion implicit in the informal claim 
that he developed an infection as a consequence of the knee 
surgery, as a lay person, neither the Veteran nor his 
representative are competent to opine on complex medical 
matters, such as whether his infection (and resulting 
depression and anxiety) arose from the May 2004 total left 
knee arthroplasty, and, if so, whether such infection was due 
to fault on the part of VA or was an event not reasonably 
forseeable.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, although the 
Board has considered the appellant's lay belief, it 
ultimately places more weight on the findings and conclusions 
of the competent physician in determining whether the 
complications leading to the July 2005 revision were a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA, 
stemming from the May 2004 left knee total arthroplasty.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to compensation for 
total left knee replacement under 38 U.S.C.A. § 1151.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
total left knee replacement is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


